Case 1:16-cv-00493-ACK-WRP Document 167 Filed 07/07/20 Page 1 of 13    PageID #:
                                   2844


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF HAWAI`I
 ___________________________________
                                     )
 SANFORD A. MOHR and TINA A.         )
 MOHR, Individually and as           )
 Co-Trustees of their October 15,    )
 1996 unrecorded revocable trust,    )
                                     )
                Plaintiffs,          )
                                     )
      vs.                            ) Civ. No. 16-00493 ACK-WRP
                                     )
 MLB SUB I, LLC; JOHN DOES 1-20;     )
 JANE DOES 1-20; DOE PARTNERSHIPS    )
 1-20; DOE CORPORATIONS 1-20; and    )
 DOE ENTITIES 1-20,                  )
                                     )
                Defendants.          )
 ___________________________________)

               ORDER GRANTING PLAINTIFFS’ MOTION TO STAY
            JUDGMENT & DECREE OF FORECLOSURE PENDING APPEAL

             Plaintiffs Sanford and Tina Mohr have moved the Court

 for a stay of the Court’s April 13, 2020 order, ECF No. 150,

 which granted summary judgment to Defendant MLB Sub I (“MLB”)

 and issued a decree of foreclosure authorizing MLB to proceed

 with foreclosing on the subject property (with some time

 restrictions in light of the ongoing COVID-19 pandemic).             See

 ECF No. 160 (the “Motion to Stay”).        For the reasons discussed

 below, the Court GRANTS the Mohrs’ Motion to Stay and will allow

 the subject property to act as security under Federal Rule of

 Civil Procedure (“Rule”) 62(b), without any additional bond

 requirement.



                                    - 1 -
Case 1:16-cv-00493-ACK-WRP Document 167 Filed 07/07/20 Page 2 of 13     PageID #:
                                   2845


                                   BACKGROUND

                 Rather than reciting the long and complex history of

 this case, the Court focuses on those events relevant to the

 Motion before it now.1/        The Mohrs filed their initial complaint

 in Hawai`i state court in 2005 seeking rescission of a note and

 mortgage on their home.         See ECF No. 38-4.   On April 13, 2020,

 after several years of litigation in federal court, two

 bankruptcies, and the dismissal of several claims against

 different defendants, this Court ultimately granted summary

 judgment to MLB and issued a decree of foreclosure authorizing

 MLB to foreclose on the mortgage against Plaintiffs’ interest in

 the subject property.         See ECF No. 150 (the “Foreclosure

 Order”).2/       The Court reserved the question of the precise amount

 of the secured debt to be determined after the confirmation of

 sale.        Id. at 37.   Notably, MLB did not purport to seek a

 deficiency judgment to collect any debt exceeding the value of

 the subject property, and counsel for MLB confirmed as much at

 the summary-judgment hearing.         See Foreclosure Order at 36 n.25.

                 On May 7, 2020, the Mohrs filed a notice of appeal,

 ECF No. 155, and one week later they filed the Motion to Stay.



          The Court’s prior summary-judgment orders contain more detailed
         1/

 factual and procedural history. See ECF No. 94 at 2-7; ECF No. 150 at 2-10.
       2/ In light of the Foreclosure Order being issued in the midst of the
 ongoing COVID-19 pandemic, the Court directed the appointed commissioner to
 hold off on commencing any actions to foreclose on the subject property until
 further order of the Court. Accordingly, no meaningful progress has been
 made in the foreclosure proceedings.

                                      - 2 -
Case 1:16-cv-00493-ACK-WRP Document 167 Filed 07/07/20 Page 3 of 13   PageID #:
                                   2846


 In their Motion, the Mohrs ask the Court to (1) stay the

 foreclosure proceedings pending the Ninth Circuit’s decision on

 the merits of the appeal and (2) allow the subject property to

 act as collateral in lieu of a supersedeas bond.          Mot. to Stay

 at 5-6.     MLB opposed the Motion to Stay and requests that the

 Court require the Mohrs to—at a minimum—post a supersedeas bond

 valued at two years of rental income on the property.          See Opp.,

 ECF No. 163.

              The Court held a hearing on the Motion to Stay on June

 26, 2020.    Counsel represented that the Mohrs are dealing with

 debilitating health and financial issues, which make posting a

 bond impossible.     Because the Motion to Stay failed to address

 the Mohrs’ inability to afford any meaningful bond amount, the

 Court directed counsel to submit an affidavit addressing their

 predicament.    That affidavit was filed on July 6.        ECF No. 166.

 In it, the Mohrs maintain that they continue to face financial

 hardship resulting from their ongoing health problems, as well

 as added health and economic difficulties resulting from the

 COVID-19 pandemic.     ECF No. 166.



                              LEGAL FRAMEWORK

              The Mohrs do not identify what subsection of Rule 62

 is the basis for the relief they seek.        That said, it appears



                                    - 3 -
Case 1:16-cv-00493-ACK-WRP Document 167 Filed 07/07/20 Page 4 of 13     PageID #:
                                   2847


 from the substance of their arguments that they intend to invoke

 subsection (b)’s stay by “bond or other security.”3/

              Rule 62(b), which was recently amended in 2018,

 provides that “[a]t any time after judgment is entered, a party

 may obtain a stay by providing a bond or other security.”              Under

 the new Rule, a stay upon appeal is not automatic, but “a party

 is entitled to a stay of the judgment as a matter of right upon

 posting a bond or security.”        United States v. Birdsong, No. CV

 17-72-M-DWM, 2019 WL 1026277, at *1 (D. Mont. Mar. 4, 2019)

 (citing Am. Mfrs. Mut. Ins. Co. v. Am. Broad-Paramount Theatres,

 Inc., 87 S. Ct. 1, 3 (1966)), aff’d, 804 F. App’x 687 (9th Cir.

 2020).     The purpose of the bond or security is to protect the

 prevailing party “from the risk of a later uncollectible

 judgment and [to] compensate[] him for delay in the entry of the

 final judgment.”     NLRB v. Westphal, 859 F.2d 818, 819 (9th Cir.

 1988).     Stays under Rule 62(b) only apply to money judgments.4/

 See id.


       3/ In its Opposition, MLB operated on the assumption that the Mohrs were
 relying on Rule 62(b). The Mohrs did not file a reply brief and did not
 challenge this framework at the hearing, so the Court operates on that
 assumption as well. Moreover, the Mohrs’ use of the term “supersedeas bond”
 suggests that they may be referencing the pre-amendment version of Rule
 62(b)—formerly Rule 62(d)—or perhaps the Hawaii state-court rule. The Mohrs
 also premise their relief on a Hawaii statute that governs the procedure for
 cancelling or postponing a sale. See Mot. to Stay (citing Haw. Rev. Stat.
 667-20.1). That provision does not provide any mechanism for obtaining a
 stay of foreclosure proceedings pending appeal in a federal case.
       4/  Here, “foreclosure is merely a mechanism to enforce the money
 judgment,” so the Mohrs’ motion “is properly construed as a motion to stay
 the judgment under Rule 62(b).” Birdsong, 2019 WL 1026277 at *1 (citing
 Deutsch Bank Nat’l Tr. Co. as Tr. For GSAA Home Equity Tr. 2006-18 v.
 Cornish, 759 F. App’x 503, 507-05 (7th Cir. Feb. 6, 2019)).

                                     - 4 -
Case 1:16-cv-00493-ACK-WRP Document 167 Filed 07/07/20 Page 5 of 13   PageID #:
                                   2848


             Even before Rule 62 was amended in 2018, it had long

 been the law in this circuit that district courts had discretion

 to modify or waive the bond requirement.         Int’l Telemeter v.

 Hamlin Int’l Corp., 754 F.2d 1492, 1495 (9th Cir. 1985) (citing

 Poplar Grove Planting and Refining Co. v. Bache Halsey Stuart,

 Inc., 600 F.2d 1189, 1191 (5th Cir. 1979)).         District courts

 typically exercised discretion to fashion a different

 arrangement when a debtor could show either “a present financial

 ability” to satisfy the judgment, or that requiring a bond would

 “impose an undue financial burden.”        Poplar Grove, 600 F.2d at

 1191; see also Philadelphia Indem. Ins. Co. v. Ohana Control

 Sys., Inc., No. CV 17-00435-SOM-RT, 2020 WL 3013105, at *1–2 (D.

 Haw. June 4, 2020) (collecting cases); Steinberger v. IndyMac

 Mortg. Servs., No. CV-15-00450-PHX-ROS, 2017 WL 6032532, at *2

 (D. Ariz. Feb. 23, 2017) (discussing various factors to decide

 whether the bond requirement under the old rule should be waived

 or modified).

             The new language now “makes explicit the opportunity

 to post security in a form other than a bond.”         See Fed. R. Civ.

 P. 62(b) Advisory Committee note to 2018 amendments (emphasis

 added); see also Deutsch Bank Nat’l Tr. Co. as Tr. For GSAA Home

 Equity Tr. 2006-18 v. Cornish, 759 F. App’x 503, 509 (7th Cir.

 Feb. 6, 2019) (noting the “newly expressed flexibility” in the

 amended rule); Philadelphia Indem., 2020 WL 3013105 at *2

                                    - 5 -
Case 1:16-cv-00493-ACK-WRP Document 167 Filed 07/07/20 Page 6 of 13        PageID #:
                                   2849


 (explaining how the 2018 amendments “codified” the prior court

 decisions allowing discretion on the type of security).              In

 foreclosure cases in particular, the new language “gives more

 explicit support for treating the property in a mortgage

 foreclosure appeal as sufficient security, at least as long as

 the property is occupied and cared for.”5/         Cornish, 759 F. App’x

 at 509–10 (explaining that, in foreclosure cases, “the norm

 should be a stay pending appeal, absent unusual circumstances

 showing that the security interest in the underlying property

 does not provide sufficient protection for the lender-

 appellee”); see also Birdsong, 2019 WL 1026277 at *2 (granting a

 stay of foreclosure proceedings pending appeal without requiring

 a bond).



                                 DISCUSSION

             The narrow issue before the Court is whether a

 supersedeas bond is required in these circumstances to entitle

 the Mohrs to a stay of the foreclosure proceedings pending

 appeal.    The Mohrs ask the Court to stay enforcement of the



       5/ Although Cornish is an unpublished Seventh Circuit decision, this
 Court finds its reasoning and analysis of the new language in Rule 62
 persuasive. There is no Ninth Circuit authority on point, and other district
 courts in this circuit have cited Cornish favorably. See, e.g., Philadelphia
 Indem., 2020 WL 3013105 at *1–2; Birdsong, 2019 WL 1026277 at *1. Moreover,
 the Ninth Circuit has previously found Seventh Circuit authority interpreting
 other parts of Rule 62 in the foreclosure context to be persuasive. See NLRB
 v. Westphal, 859 F.2d 818, 819 (9th Cir. 1988) (citing favorably Donovan v.
 Fall River Foundry Co., 696 F.2d 524 (7th Cir. 1982)).

                                    - 6 -
Case 1:16-cv-00493-ACK-WRP Document 167 Filed 07/07/20 Page 7 of 13   PageID #:
                                   2850


 Foreclosure Order in return for their offer of alternate

 security in the form of the subject property.         Mot. to Stay at

 5-6.   MLB in response argues that the property alone would be

 “woefully inadequate,” and that the Court should require the

 Mohrs to post a supersedeas bond to account for the roughly

 $500,000 difference between the total debt owed and the value of

 the property.     Opp. at 5-7.    They argue in the alternative that

 the Court should require a bond valued at two years of rental

 income, to protect MLB’s interest for the duration of the

 appeal.    See id.

             As an initial matter, the Mohrs advocate for an

 approach similar to the one taken by the Hawai`i Supreme Court

 in Shanghai Inv. Co. v. Alteka Co., 92 Haw. 482, 993 P.2d 516

 (2000), overruled on other grounds by Blair v. Ing, 96 Haw. 327,

 31 P.3d 184 (2001).     This Court is not bound by Shanghai,

 however.    Shanghai is a state supreme court opinion applying

 Hawai`i state-court procedural rules, which are irrelevant to

 litigation in federal court.       See Vacation Vill., Inc. v. Clark

 Cty., Nev., 497 F.3d 902, 913-14 (9th Cir. 2007) (“‘[F]ederal

 courts are to apply state substantive law and federal procedural

 law.’” (quoting Hanna v. Plumer, 380 U.S. 460, 465, 85 S. Ct.

 1136, 14 L. Ed. 2d 8 (1965)) (alteration in Vacation Vill.)).

 For that reason, the Court declines to apply Shanghai.



                                    - 7 -
Case 1:16-cv-00493-ACK-WRP Document 167 Filed 07/07/20 Page 8 of 13   PageID #:
                                   2851


             Turning then to the appropriate authority, the Court

 must consider whether Federal Rule 62(b) entitles the Mohrs to a

 stay with the subject property acting as security instead of a

 bond.   As alluded to earlier, the new version of the Rule allows

 the Court flexibility to “balance fairly the appellant-debtor’s

 appeal rights with the lender-appellee’s right to security

 pending appeal.”     Cornish, 759 F. App’x at 509-10.       Doing so

 leads to the conclusion that a stay pending appeal is generally

 appropriate in a foreclosure case where the party who prevailed

 in district court has an existing interest in the property.            See

 Id. at 504–05 (“[S]tays pending appeal should be the norm in

 mortgage foreclosure appeals.”).       Said another way, “[t]he

 lender has the security it bargained for—its interest in the

 property—to protect its interests during the appeal.          Without a

 stay, on the other hand, the typical residential borrower will

 suffer irreparable damage (eviction from the home) during the

 appeal.”    Id.   This approach is consistent with the plain

 language of the amended Rule 62(b) and accords with the pre- and

 post-amendment practice of district judges in this circuit using

 their discretion in foreclosure cases to waive or reduce bond

 requirements.     Compare In re Moore, No. BR 10-00771, 2012 WL

 12887390, at *1 (D. Haw. Aug. 9, 2012) (discussing prior order

 in which the court “reduced the bond significantly”), with

 Birdsong, 2019 WL 1026277 at *2 (granting motion to stay without

                                    - 8 -
Case 1:16-cv-00493-ACK-WRP Document 167 Filed 07/07/20 Page 9 of 13    PageID #:
                                   2852


 requiring a posting of a bond) and Donges v. USAA Fed. Sav.

 Bank, No. CV-18-00093-TUC-RM, 2019 WL 3208076, at *3 (D. Ariz.

 July 16, 2019) (same).

              Upon consideration of the facts and circumstances of

 this case, the Court concludes that the foreclosure proceedings

 should be stayed pending a decision on the merits of the Mohrs’

 appeal.    Balancing the interests of both parties here, it is on

 the one hand obvious how failing to stay the proceedings could

 irreparably harm the Mohrs in the event they win on appeal.

 While the likelihood of the Mohrs succeeding on appeal is—in the

 Court’s view—low, the Mohrs are of course entitled to take

 advantage of their right to appeal.        In the meantime, a stay

 would be appropriate.      See Birdsong, 2019 WL 1026277 at *2

 (noting the “equitable concerns” raised by not imposing a stay

 because “if the properties are sold in a judicial sale, [the

 debtor]’s appeal will be effectively rendered moot”).          On the

 other hand, the Court recognizes the valuable interest MLB has

 in enforcing its judgment and minimizing any further loss.

              With these competing interests in mind, the Court

 concludes that using the property as an alternate form of

 security pursuant to Rule 62(b) is sufficient to minimize the

 potential harm to MLB during the pendency of the appeal.             Stays

 under Rule 62(b) are, after all, meant to “preserve the status

 quo.”     Bass v. First Pac. Networks, Inc., 219 F.3d 1052, 1055

                                    - 9 -
Case 1:16-cv-00493-ACK-WRP Document 167 Filed 07/07/20 Page 10 of 13   PageID #:
                                    2853


  (9th Cir. 2000).    Here, the subject property offers security

  against any risk of MLB being unable to collect on the judgment.

  Accord Birdsong, 2019 WL 1026277 at *2 (citing Westphal, 89 F.2d

  at 819).    This debt has been mounting for over twenty years,

  during which time the Mohrs have continued living on the

  property.   The Mohrs have also made clear throughout this

  litigation and in the recent affidavit they submitted that they

  continue to face substantial financial and health problems.           As

  noted, it is well within the Court’s discretion to allow the

  already-secured property to continue acting as collateral,

  particularly if the debtor has shown that requiring a bond would

  “impose an undue financial burden.”        See Philadelphia Indem.,

  2020 WL 3013105 at *1–2 (quoting Poplar Grove, 600 F.2d at

  1191).

              And although the Mohrs vehemently deny that MLB is

  entitled to foreclose on the note and mortgage, it is evident

  that the proceeds from the sale of the property would be the

  only way for MLB to collect on any substantial portion of the

  judgment.   See Birdsong, 2019 WL 1026277 at *2 (reasoning that

  because the properties were the “only hope” for collecting on

  the judgment, treating them as security “merely maintains the

  status quo”); see also Philadelphia Indem., 2020 WL 3013105 at

  *1–2 (explaining the circumstances where a judge may use

  discretion to allow a stay without a bond, including the debtor

                                    - 10 -
Case 1:16-cv-00493-ACK-WRP Document 167 Filed 07/07/20 Page 11 of 13       PageID #:
                                    2854


  showing “a present financial ability” to satisfy the judgment

  (quoting Poplar Grove, 600 F.2d at 1191)).          If that were not

  enough, counsel for MLB at the summary-judgment hearing conceded

  that MLB did not seek a deficiency judgment for the amount of

  the outstanding loan balance above the sale price; it simply

  sought to foreclose to collect on the value of the property.

              For these reasons, allowing the Mohrs to use the

  property as security for the judgment maintains the status quo

  and adequately balances the interests of both parties.             The

  Foreclosure Order already required the Mohrs to continue to

  preserve the property by maintaining insurance, paying property

  taxes, and avoiding any action that could result in a decrease

  in value.    See Foreclosure Order at 41-42.        Accordingly, staying

  the case pending appeal with the property as security, would

  continue to protect MLB’s interests to the same extent they are

  protected now.     MLB has shown no evidence “that the property is

  not being properly cared for, nor that the security interest is

  not properly protected by the payment of insurance and property

  taxes.”6/   Donges, 2019 WL 3208076 at *3 (granting a stay without


        6/ MLB’s argument that it may suffer ongoing prejudice because “the
  Mohrs have admitted to not obtaining property insurance” is disingenuous.
  Opp. at 4 n.3; see also id. (“[T]he Mohrs state that they . . . will purchase
  insurance upon the grant of their Motion.”). The Mohrs simply represent that
  they “will” continue to pay the appropriate taxes and insurance necessary to
  maintain the property. Mot. to Stay at 5 (“Mohrs will pay the taxes and
  maintain the property adequately insured . . . during the pendency of this
  appeal.”); Decl. of Tina A. Mohr ¶ 5 (“[W]e will keep the home adequately
  (Continued . . . )


                                     - 11 -
Case 1:16-cv-00493-ACK-WRP Document 167 Filed 07/07/20 Page 12 of 13    PageID #:
                                    2855


  any bond requirement); see also Cornish, 759 F. App’x at 504–05

  (holding that an interest in the subject property “should

  provide adequate security in most cases, at least so long as the

  property is cared for and protected by insurance and payment of

  property taxes”).

             In sum, upon careful consideration of the facts and

  circumstances of this case, the Court finds that a stay of the

  foreclosure proceedings with the property as collateral will

  adequately protect MLB’s interests while also maintaining the

  status quo so as not to prejudice the Mohrs in the event they

  succeed on appeal.



                                  CONCLUSION

             For the foregoing reasons, the Court GRANTS the Mohrs’

  Motion to Stay, ECF No. 160, and orders that the effect of the

  Court’s April 13, 2020 Foreclosure Order is hereby STAYED

  pending the Mohrs’ appeal before the Ninth Circuit.           The subject

  property will hereby operate to secure MLB’s interests during

  the pendency of the appeal.       The Mohrs are ordered to continue

  complying with the portion of the Foreclosure Order requiring

  preservation of the property in its current condition.

  Foreclosure Order at 41-42.       The Mohrs shall also continue to


  insured against casualty loss and continue to maintain it in the present
  condition so it does not depreciate.”). The Court rejects MLB’s attempt to
  use these statements as “evidence” of prejudice.

                                    - 12 -
Case 1:16-cv-00493-ACK-WRP Document 167 Filed 07/07/20 Page 13 of 13     PageID #:
                                    2856


  maintain adequate insurance, pay property taxes, and avoid any

  action that could result in a depreciation of the property’s

  value.   The Mohrs are required to submit timely evidence of such

  payments directly to MLB’s counsel; if they fail to do so, MLB

  may move the Court for supplementary relief.           Likewise, should

  the property begin to deteriorate in value or should other

  circumstances arise that may put MLB’s interest in the property

  at risk, MLB may move the Court for supplementary relief.



              IT IS SO ORDERED.

              DATED: Honolulu, Hawai`i, July 7, 2020.



                                    ________________________________
                                    Alan C. Kay
                                    Sr. United States District Judge



  Mohr v. MLB SUB I, LLC, et al., Civ. No. 16-00493-ACK-WRP, Order Granting
  Plaintiffs’ Motion to Stay Judgment and Decree of Foreclosure Pending Appeal.




                                     - 13 -
